ELECTRONIC RECORD                                 Z6 7/S

COA#       14-13-00818-CR                        OFFENSE:        AGGRAVATED ASSAULT


STYLE:     Washington, anthony earl              COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    248th District Court


DATE:05/12/2015                  Publish: NO     TC CASE #:      1373285




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   WASHINGTON, ANTHONY EARL v.                  CCA#:                Q 6 f •0
   PRO       ££                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 bisnitse*      ^5 owneL^                            JUDGE:

DATE:          tnl/S/ZOfS                            SIGNED:                            PC:

JUDGE:          /^x U4M*~<^                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD